Citation Nr: 1512579	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed skin disability, to include vitiligo and scarring of the left chin.

2.  Entitlement to service connection for residuals of cold weather injuries.

3.  Entitlement to service connection for vision impairment.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

12.  Entitlement to a rating in excess of 10 percent for left forearm fracture with carpal tunnel syndrome (left wrist disability).

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had honorable active duty service from May 1973 to April 1976.  His subsequent service was deemed dishonorable.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

Regarding the claim to reopen the matter of service connection for a variously diagnosed psychiatric disability, the Board notes that while the Veteran's initial claim for a psychiatric disability did not appear to include a claim for PTSD and was thus not adjudicated in the Board's December 1999 decision, his contentions regarding his alleged psychiatric disability have remained the same throughout and thus the Board has characterized this issue to reflect a claim for new and material evidence to reopen a claim for service connection for a psychiatric disability, however diagnosed, to include PTSD.

In correspondence dated in May 2013 and August 2014, the Veteran contends that he is entitled to "retroactive pay" for his left wrist disability "from the first requested date for benefits" in 1977.  To the extent that he asserts entitlement to an earlier effective date for his left wrist disability, there is no such freestanding claim available to the Veteran.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  At this point, such an allegation can only be made by asserting clear and unmistakable error (CUE) in the original, final VA rating decision that assigned the effective date of the rating.  The Veteran has not raised such a claim.  Accordingly, the Board does not have jurisdiction over the issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that the Veteran testified he has a vocational rehabilitation folder.  A review of the record reflects a decision about the infeasibility of the Veteran working; however, the contents of his vocational rehabilitation folder are not associated with the record.  As the vocational rehabilitation folder may contain pertinent information relevant to the claims on appeal, it should be obtained.

Additionally, the Board has been unable to locate within the electronic record several documents cited by the RO, to include duty to assist letters dated March 16, 2005, June 26, 2005, December 14, 2005, and August 10, 2007, a March 28, 2005 application for benefits based on individual unemployability, a June 10, 2005 Board Remand, and a September 2014 Board decision.  Attempts should be made to locate these records and associate them with the record.  If the RO is unable to locate any or all of these records, a finding of unavailability should be made for the record.

Further, regarding the Veteran's claim for an increased rating for his left wrist disability, the Veteran testified that he experiences constant pain on a daily basis, even with medication.  A June 2014 VA treatment record notes that the Veteran reported weakness in his hand and that his hand is getting worse.  It was noted that he was unable to hold things, continues to drop objects, and is unable to completely make a fist due to the pain.  He was last examined by VA to assess the severity of his left wrist disability in April 2006.  Accordingly, a contemporaneous examination to assess the current severity of this disability is necessary.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for the disabilities on appeal.  

2.  Locate and associate with the record the documents cited above, to include: duty to assist letters dated March 16, 2005, June 26, 2005, December 14, 2005, and August 10, 2007; a March 28, 2005 application for benefits based on individual unemployability; a June 10, 2005 Board Remand; and a September 2014 Board decision.  If any or all of these records are unable to be located, issue a finding of unavailability indicating the efforts made to locate the record and why it was unable to be found.

3.  Thereafter, schedule the Veteran for an examination to determine the current severity of his left wrist disability.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

The examiner must explain the rationale for any opinions provided.

4.  Review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


